Opinion issued January 10, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00429-CR
                          ———————————
                       JOSE RODRIGUEZ, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 184th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1339432


                        MEMORANDUM OPINION

      Appellant, Jose Rodriguez, pleaded guilty to the offense of aggravated

sexual assault of a child, pursuant to an agreement with the State regarding

punishment and in exchange for the State abandoning the enhancements. The trial

court found appellant guilty of the primary offense and, in accordance with the
terms of appellant’s plea agreement with the State, sentenced appellant to

confinement for 8 years. The trial court certified that this is a plea-bargain case

and that appellant does not have the right of appeal. Appellant, proceeding pro se,

filed a notice of appeal. We dismiss the appeal.

      In a plea-bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification states that this is a plea bargain case and that

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The trial court did

not rule on any pre-trial motions by appellant, and the trial court did not give

permission for appellant to appeal. The record supports the trial court’s

certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Because appellant has no right of appeal, we must dismiss this appeal. See Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while

having jurisdiction to ascertain whether an appellant who plea-bargained is

permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without

further action, regardless of the basis for the appeal.”).




                                           2
      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3